Citation Nr: 1230418	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for malignant melanoma, to include as due to asbestos exposure. 

2.  Entitlement to service connection for mesothelioma, to include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from September 1944 to July 1946.  

This matter is before the Board of Veterans' Affairs (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.  Jurisdiction of this matter is currently with the RO in Nashville, Tennessee.

In the Veteran's Appeal To Board Of Veterans' Appeals (VA Form 9), he requested a travel Board hearing.  However, in January 2010, his request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(e) (2011) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing). 

This matter was previously before the Board in August 2010 and November 2011 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos in service. 

2.  There is no competent medical evidence showing that the Veteran's malignant melanoma, excised in 2001 with no recurrence, is related to his exposure to asbestos during active service, or any other incidence of service. 

3.  There is no competent medical evidence showing that the Veteran has mesothelioma or any other respiratory disorder which is related to his exposure to asbestos during active service, or any other incidence of service. 


CONCLUSIONS OF LAW

1.  Malignant melanoma was not incurred in active service and may not be presumed to be of service origin.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  A respiratory disorder, including mesothelioma, was not incurred in active service and may not be presumed to be of service origin.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) (effective November 9, 2000) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A review of the record shows the Veteran was provided with pre-adjudication VCAA notice by letter, dated in November 2008 and January 2009.  He was notified of the evidence needed to substantiate the service connection claims, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the evidence needed to substantiate a service-connection and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  He was also informed of how a disability rating or an effective date would be established if service-connection were granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

The RO has obtained the Veteran's service treatment records.  The Veteran declined the opportunity to testify in support of his claims.  

The case was remanded in 2010 to obtain VA treatment records from Murfreesboro, Tennessee, reconsider the case on VA asbestos guidelines, and, if there was credible evidence of inservice asbestos exposure, to provide the Veteran with a VA nexus examination.  The case was then reconsidered under the VA asbestos guidelines, and the Veteran was afforded a VA examination in May 2011.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

However, the case was again remanded later in 2011 to obtain VA treatment records from Murfreesboro, Tennessee.  These VA treatment records from Murfreesboro are electronically on file in the Virtual VA system.  

Here, the May 2011 examiner reviewed the service treatment records, noted the Veteran's history [and supporting lay statements], conducted a physical examination, discussed X-rays, and attributed the claimed disorders to other causes unrelated to military service.  Thus, the Board finds that the examiner adequately explained the basis for the opinions.  

The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

All this was in substantial compliance with the Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall.  See also D'Aries, 22 Vet. App. at 105.

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA has provided adjudicators with some guidelines in addressing claims involving asbestos exposure, as set forth in the Veteran's Benefits Administration Manual M21-1, Part IV, 7.21.  The United States Court of Appeals for Veterans Claims (Court) has held that the VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers may produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesothelimoas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except prostate).  Occupations involving asbestos exposure include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.

The latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of the disease).  Clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parencyhymal lung disease.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not; (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  See Veteran's Benefits Administration Manual M21-1, Part VI, 7.21.

It should be noted that the pertinent part of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he has a malignant melanoma and mesothelioma as the result of his exposure to asbestos during his active naval service.

Service treatment records are silent to any respiratory complaints of treatment for any respiratory diseases or disorders.  A June 1944 chest x-ray revealed negative results.  A physical examination dated August 1944 showed a normal respiratory system.  A July 1946 photofluoroscopic examination of the chest was also negative.  A July 1946 physical examination upon discharge showed a normal respiratory system, bronchi, lungs and pleura.  

Service personnel records indicate that the Veteran was assigned to the USS Ashtabula in June 1946 and the USS Bremerton in April 1945.  Additionally, personal records indicated that the Veteran was given an AS rating, indicating probable exposure to asbestos.  A VA memorandum dated April 2011 indicated that a search of the Naval Sea Systems Command Database revealed four documents related to asbestos exposure related to the USS Ashtabula.  Based on the evidence of record, the Veteran's alleged exposure to asbestos had been corroborated.  Thus, the Board concedes that the Veteran was exposed to asbestos during his active naval service.  The case, therefore, turns on whether the Veteran has a current disability related to his active service, including verified asbestos exposure.  

Post service treatment records are silent to any treatment of a respiratory disorder, including mesothelioma.  In fact, VA treatment records consistently noted that the Veteran's lungs were clear and breathing was unlabored, with no wheezes, rhonchi, or rales.  A November 2000 treatment record indicated that the Veteran had a seven to eight cigarettes a day habit.  The Veteran also denied any shortness of breath or chest pain.  An August 2001 treatment record noted that the Veteran denied any shortness of breath or chest pain, and review of systems was unremarkable.  A November 2005 record indicated that the Veteran again denied any shortness of breath.  

Moreover, records are silent to any diagnosis of malignant melanoma until May 2001, when skin lesions of the upper back were noted.  The Veteran was referred to dermatology, and a July 2001 surgical consultation noted a 3 millimeter (mm.) pigmented lesion near the left scapula.  The Veteran was scheduled for an excision in September 2001.  

An October 2001 VA treatment record noted that the diagnosis of a recent biopsy indicated melanoma in the left shoulder but re-excision was necessary as the initial excision was not as wide as recommended.  An October 2001 pathology report indicated that a skin lesion removed from the left shoulder had a pre and post operative diagnosis of melanoma left scapula.  A follow-up treatment record indicated that the pathology report showed that the re-excision sample margins were free and there was no residual melanoma in the specimen.  The chief surgeon noted that the melanoma was completely excised and that there was no residual tumor/melanoma.  A December 2003 treatment record noted a history of melanoma removed from the left shoulder with no recurrence.  Both shoulders looked benign.  

On VA examination in May 2011 an examiner reviewed the Veteran's claim file and electronic medical records, and noted the Veteran's own history.  The Veteran complained of slowly worsening dyspnea on exertion over the past 15 years, and presently was only able to walk about a block before becoming uncomfortably dyspneac.  He denied dyspnea at rest or associated cough, hemoptysis, paroxysmal nocturnal dyspnea, orthopnea, chest pain, fever sweats, or weight loss.  He also denied any snoring or daytime hypersomnolence.  The examiner noted that there was no prior history of cardiac disease, asthma, tuberculosis, or chest trauma but that the Veteran had a history of excision of a malignant melanoma in September 2001 from the left scapula.  Additionally, he had a 45 pack per year cigarette habit, but that he reported not smoking for the past 20 years.  An examination revealed reduced but symmetrical chest expansions and some mild kyphosis.  Lungs had mildly diminished breath sounds with no wheezes, crepitance, or other adventitious sounds.  Pulmonary function tests showed a mixed defect, with moderate, partially reversible obstruction.  There was some air-trapping and a mild diffusion impairment was present. A chest x-ray showed no acute cardiopulmonary processes.  There was elevation of the right hemidiaphragm.  The diagnosis was chronic obstructive lung disease.  The examiner stated that the pulmonary function tests  more likely than not reflected chronic obstructive pulmonary disease of mild to moderate severity that more likely than not reflected a smoking-related injury.  The physical and radiological examinations revealed no abnormalities accepted as "sufficiently consistent" with asbestos exposure.  In a July 2011 addendum, the examiner further clarified that there was no clinical evidence of an asbestos related injury.

Regarding the claim for service connection for malignant melanoma, the service treatment records are silent to treatment for any skin disorders, including melanoma.  Moreover, the objective medical evidence does not show a diagnosis of malignant melanoma until October 2001, nearly 55 years after the Veteran's discharge from service.  The melanoma was completely excised in October 2001, with no recurrence.  Subsequent treatment records as well as the May 2011 VA examiner confirmed that there had been no recurrence of the melanoma.  

From this, it must be concluded that there is no competent evidence that the Veteran's malignant melanoma began in service, manifested within one year of discharge from his active service in July 1946 or is otherwise etiologically related to service.  Moreover, while the Veteran was exposed to asbestos during active service, there is no objective medical evidence that the melanoma is related to his asbestos exposure during service. 

Regarding the Veteran's claim for service connection for mesothelioma, while the Veteran was exposed to asbestos during active service and has described shortness of breath becoming progressively worse over the years, there is no objective evidence that he has mesothelioma related to his exposure to asbestos during active service.  Specifically, post-service VA treatment records are silent to any diagnosis of or treatment for any respiratory disorder, including mesothelioma.  In fact, the first diagnosed respiratory disorder was documented in the May 2011 VA examination, nearly 65 years after discharge from service.  Moreover, even the history related by the Veteran at the 2011 examination antedates his symptoms to only 15 years earlier, i.e., about 1996 which is 50 years after his 1946 discharge from active service.  Additionally, after review of the record, physical examination, chest x-rays and pulmonary function tests, the May 2011 VA examiner stated that there was no clinical evidence of any asbestos related injury.  While the examiner did diagnose the Veteran with chronic obstructive pulmonary disease, the examiner opined that this was more likely due to the Veteran's smoking history.

The Board finds probative the May 2011 opinion of the VA examiner as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board acknowledges that in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation of the appellant's malignant melanoma, and his respiratory disorder extends far beyond an immediately observable cause-and-effect relationship.  Thus, the Veteran is not competent to address etiology in the present case.  

Thus, whether the Veteran currently has residuals of melanoma or mesothelioma that are etiologically related to service is a medical question.  As discussed above, the medical evidence addressing these questions are against the claims. 

Accordingly, the Board must conclude that the preponderance of the evidence is against the claims.  The benefit-of-the-doubt rule accordingly does not apply. Gilbert, 1 Vet. App. 49, 54  



ORDER

Service connection for malignant melanoma, to include as due to asbestos exposure, is denied. 

Service connection for mesothelioma, to include as due to asbestos exposure, is denied. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


